REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4-11, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on June 14th, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claims 1 and 11, the closest prior art is Gollier et al. (US 2017/0358136 A1) in view of Ooi et al. (US 2007/0127348 A1).
Regarding claim 1, Gollier teaches an optical lens assembly, comprising: 
	a first optical element including a partial reflector and a quarter-wave plate; 
	a second optical element including a reflective polarizer, wherein the second optical element and the first optical element form an optical element stack; and 
	a varifocal lens configured to provide an adjustable optical power, wherein the varifocal lens is disposed between the first optical element and the second optical element, or between the optical element stack and a light source, or the optical element stack is disposed between the varifocal lens and the light source.
	Ooi teaches wherein the varifocal lens includes a segmented phase profile (SPP) liquid crystal (LC) lens, wherein the SPP LC lens is configured to provide a continuous adjustment range of optical power. 
	It would have been obvious to a person having ordinary skill in the art to modify the device of Gollier to include a varifocal LC lens in the varifocal cavity, as taught by Ooi, for the purpose of having more control over the focal length of the device. 
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the varifocal lens includes a Pancharatnam Berry Phase (PBP) LC lens stack configured to provide a plurality of discrete focal states associated with a plurality of optical powers in a first step resolution, and wherein the continuous adjustment range of optical power is equal to or larger than the first step resolution of the PBP LC lens stack.

Regarding claim 11, Gollier teaches an optical system, comprising: 
	a light source;
	a first optical element including a partial reflector and a quarter-wave plate; 
	a second optical element including a reflective polarizer, wherein the second optical element and the first optical element form an optical element stack; and 
	a varifocal lens configured to provide an adjustable optical power, wherein the varifocal lens is disposed between the first optical element and the second optical element, or between the optical element stack and a light source, or the optical element stack is disposed between the varifocal lens and the light source
	a detector, 
	wherein the first optical element, the second optical element, and the varifocal lens are configured to direct a light from the light source to the detector.
	Ooi teaches wherein the varifocal lens includes a segmented phase profile (SPP) liquid crystal (LC) lens, wherein the SPP LC lens is configured to provide a continuous adjustment range of optical power. 
	It would have been obvious to a person having ordinary skill in the art to modify the device of Gollier to include a varifocal LC lens in the varifocal cavity, as taught by Ooi, for the purpose of having more control over the focal length of the device. 
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 11 recited together in combination with the totality of particular features/limitations recited therein, including wherein the varifocal lens includes a Pancharatnam Berry Phase (PBP) LC lens stack configured to provide a plurality of discrete focal states associated with a plurality of optical powers in a first step resolution, and wherein the continuous adjustment range of optical power is equal to or larger than the first step resolution of the PBP LC lens stack.

Regarding claims 4-10 and 14-20, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872